 In the Matter Of STOIKELY FOODS, INC.andTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS, LOCAL No. 910, A. F. OF L.Case No. 19-R-1368SUPPLEMENTAL DECISIONANDAMENDMENT TO DECISIONSeptember i9,1944On September 8, 1944, the Board issued a Decision and Direction ofElection in the above-entitled proceeding.,On September- 13, 1944,the Company filed a motion with the Board asking that the Boardamend its Decision and Direction of Election by clarifying the unitfound appropriate therein or, in the alternative, that the Boarddismiss the petition.The Company now states that it has only one"year-round" employee, and that, as a. class, it does not engage "regu-lar or 'year-round' employees" as described in the Decision, andtherefore is unable to prepare a pay-roll list for an election.The Board has considered the Company's motion, aiid is of theopinion that no amendment of its finding as to the appropriate unitis required, inasmuch as the terns "year-round," as employed in theDecision and Direction of Election, was obviously not used in theliteral sense suggested by the Company, but was employed to describea group of employees who, as the record reveals, is recognized by theparties herein as a class clearly distinguished from seasonal employeesby virtue of the nature and duration of their employment, and otherfactors.Nevertheless, since the Company anticipates some difficultyin the preparation of a list of eligible voters, and the record indicatesthat the Company's pay roll for the period ending on or about June15, 1944, may serve as a guide in this respect, we shall amplify theprovisions in our Decision regarding the determination of eligibility,for the purpose of facilitating the election procedure.The Decisionwill be amended accordingly.IMatter of Stokely Foods,Inc.,58 N. L. R. B. 130.58 N. L.R B, No. 129.640 STOKELY FOODS, INC.AMENDMENT TO DECISION641The Decision rendered herein on September 8, 1944,isherebyamended as follows:By inserting in Section V of the Decision at the end of the firstparagraphthereof the following, to wit:However, since the employeeswithin theappropriate unit canmost readily be identified by reference to the character of theirwork assignments during the pre-season period, the parties are-hereby instructed that all employees who worked as field mechan-ics, repairmen,truck drivers,laborers, or cello bag makers duringthe pay-roll period ending nearest to June 15, 1944, without re-gard to their present work assignments,and, in addition, allemployees who, since June 15, 1944, have been hired or assignedtowork primarily within,oue or more of the above enumeratedcategories,shall be consideredprima facieas employees in theappropriate unit, eligible to vote in the election.609591-45-vol58-42